Citation Nr: 0908013	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-37 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether or not all medical expenses reported for the year 
2004 can be counted to reduce the amount of the Veteran's 
income for non-service-connected pension purposes, and to 
resolve the issue of an overpayment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had active duty from March 1952 to March 1955.   

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2005 decision of the Department of Veterans 
Affairs (VA), St. Paul, Minnesota Regional Office (RO) 
Pension Maintenance Center (PMC).  In August 2008, the Board 
remanded the claim for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In 2003, the RO granted VA improved pension benefits.  

2.  In the Veteran's "improved pension eligibility 
verification report" (VA Form 21-0516-1) for the year 2004, 
he claimed medical expenses that included $161.95 for 
"repair of door," $392.76 for "fire & alarm ambulance 
call," $2,073.35 for "control environment," $272.16 for 
"assorted clothing," and $1,080 for "food on wheels."  

3.  The Veteran's expense of $2,073.35 for "controlled 
environment" may be classified as a medical expense.  

4.  The Veteran's expenses of $161.95 for "repair of door," 
$392.76 for "fire & alarm ambulance call," $272.16 for 
"assorted clothing," and $1,080 for "food on wheels," may 
not be classified as medical expenses.    


CONCLUSION OF LAW

1.  The Veteran's claimed expense of $2,073.35 for 
"controlled environment" is an unreimbursed medical expense 
which must be excluded in determining the Veteran's countable 
annual income for improved pension purposes in 2004.  38 
U.S.C.A. § 1503(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a), 3.272 (2008).    

2.  The Veteran's claimed expenses of $161.95 for "repair of 
door," $392.76 for "fire & alarm ambulance call," $272.16 
for "assorted clothing," and $1,080 for "food on wheels," 
are not unreimbursed medical expenses; they need not be 
excluded in determining the Veteran's countable annual income 
for improved pension purposes in 2004.  38 U.S.C.A. § 1503(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a), 3.272 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that although the issue is stated as 
one involving "medical expenses reported for the year 
2004," the use of the term "the year 2004" is a linguistic 
convenience.  In fact, the effective date for the RO's grant 
of pension benefits is November 21, 2003, and the actual 
reporting dates for the time period in issue are from 
November 21, 2003 to November 21, 2004.  See e.g., October 
2008 statement of the case.  The aspect of the Board's August 
2008 Remand, which directed that a statement of the case be 
issued as to whether all claimed medical expenses "for the 
year 2003" could be counted to reduce the amount of the 
Veteran's income, therefore, appears to have been in error.  

In addition, as a statement of the case was issued in October 
2008, and as there is no record of receipt of a timely 
substantive appeal, any "issue" of medical expenses for 
"the year 2003" is not otherwise before the Board at this 
time.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).  

The Veteran asserts, in essence, that the RO improperly 
refused to allow certain medical expenses reported for the 
year 2004 to be counted to reduce the amount of his income 
for non-service-connected pension purposes.  The Veteran has 
not advanced any specific arguments explaining why he 
believes that the claimed expenses should by considered 
"medical expenses" under 38 C.F.R. § 3.272(g)(1)(i).  

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).  

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2008).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.

In a rating decision, dated in March 2004, the RO granted 
non-service-connected pension, as well as special monthly 
pension based on the need for aid and attendance, with a 
start date of December 1, 2003.  

In early 2005, the RO received the Veteran's "improved 
pension eligibility verification report" (VA Form 21-0516-1) 
("EVR"), in which the Veteran listed his income, and that 
of his spouse, for the years 2004 and 2005.  He indicated 
that he did not have any dependent children.  For both years, 
he reported receiving (or expecting to receive) $1,258.00 per 
month from the Social Security Administration (SSA), and 
$939.87 per month from a pension, and that his spouse 
received $791 per month from the SSA.  It appears that this 
form was submitted together with the Veteran's "medical 
expense report" ("MER") (VA Form 21-8416), and associated 
documentation, to include receipts and billing statements 
dated in 2004.  

In April 2005, the St. Paul PMC advised the appellant that it 
had retroactively adjusted (decreased) his pension benefits 
for the periods beginning January 1, 2004, and beginning 
January 1, 2005.  

With regard to pension payments for 2004, the notice 
indicated that they were based on an allowance of a total of 
$30,367 in medical expenses (this amount was taken from the 
Veteran's MER's for the years 2003 and 2004, received in 
March 2005).  

In June 2005, the St. Paul PMC advised the appellant that it 
had retroactively adjusted (increased) his pension benefits 
(when compared to the figure stated in its April 2005 notice) 
for the period beginning January 1, 2004, and December 1, 
2004).  The notice indicates that the RO had allowed of a 
total of $33,602.00 in medical expenses for 2004.  

In September 2005, the St. Paul, Minnesota Committee on 
Waivers and Compromises (COWC) denied a waiver of recovery of 
an overpayment of pension benefits in the aggregate amount of 
$9,527.00.  There was no appeal.  

In determining "countable annual income" for improved 
pension purposes, all payments of any kind or from any source 
shall be included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.260, 
3.261, 3.262, 3.271(a) (2008).  

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) They were or will be in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

Effective December 1, 2003, the maximum allowable rate for a 
veteran with a spouse but no child who is permanently and 
totally disabled was $12,959.  See M21-1, part I, Appendix B, 
(change 49) (October 4, 2004).

The Veteran's EVR for 2004 indicates that the annual income 
for the Veteran and his spouse was $35,866.44.  

The Veteran has reported income in excess of the specified 
annual maximum rate. However, his annual income may be 
reduced by the amount of any eligible unreimbursed medical 
expenses, provided that they were in excess of 5 percent of 
the applicable maximum annual pension rate.  Here, five 
percent of the MAPR effective December 1, 2003 is $647 
(12,959 x 0.05).  The Board further notes that the record 
does not indicate that the Veteran is eligible for any other 
exclusions from his countable income as allowed in 38 C.F.R. 
§ 3.272 (2008) as he has not alleged any other expenses or 
income that can be excluded.  

The RO's June 2005 states that it allowed $33,602.00 in 
medical expenses for the year 2004, but that five claimed 
medical expenses for 2004 had not been allowed.  
Specifically, it was stated that it had not allowed the 
claimed expenses of: $1,080 for "food on wheels," $161.95 
for "repair of door," $392.76 for "alarm system," 
$2,073.35 for "controlled environment," and $272.16 for 
"assorted clothing."      

With regard to the claimed $392.76 for an "fire & alarm 
ambulance call" (made to ADT), this expense appears to 
ensure the availability of emergent medical treatment.  The 
evidence indicates that the Veteran, who is 74 years old, has 
significant cardiovascular and cerebrovascular conditions, as 
well as diabetes, and that he requires a wheelchair.  
Nevertheless, the Board is unaware of any authority for 
classifying private emergency response services, which the 
Veteran appears to have purchased as a supplement to other 
available non-subscription emergency services, as "medical 
expenses," and the Board finds that this expense should be 
not be allowed.  

With regard to the claimed $2,073.35 for "control 
environment" (as described in the Veteran's EVR for 2004) 
(made to Entergy), a letter from A.B.M., M.D., states that 
the Veteran has been under her care for cerebrovascular and 
cardiovascular symptoms, and that, "He needs to be in a 
controlled environment and should not ever be without 
electricity in his home as this could cause him greater 
health problems."  It therefore appears that this expense 
was incurred in order to assure a stable home environment, 
and possibly, a stable power supply, and that these things 
are required to maintain his health.  Given the foregoing, 
and giving the Veteran all benefit of the doubt, the Board 
finds that this expense should be allowed.  

With regard to the claimed $161.95 for "repair of door" 
(made to Home Depot), a letter, signed "T.K. Construction," 
dated in November 2004, notes repair of a bath door, and 
cabinet pulls.  It appears that the Veteran has significant 
limitations in mobility due to his medical conditions, and 
that he requires the use of a wheelchair.  However, there is 
no evidence to indicate that this expense was required in 
order to assure a minimal functional level within his home, 
to include to allow him to have access to his medications, as 
opposed to routine maintenance or remodeling.  The Board is 
unable to find a basis upon which to classify this expense as 
a "medical expense".  Given the foregoing, the Board finds 
that this expense is not a medical expense within the meaning 
of the applicable regulation, and that it should be not 
allowed.  

With regard to the claim for $1,080 for "food on wheels" 
(made to Luby's), there is no indication that this expense, 
which the Veteran indicated was paid out over the period 
between January to December of 2004, involved food 
specifically intended to conform to a medical need, such as a 
medically restricted diet.  In this regard, the Veteran is 
diabetic.  Of circumstantial relevance, a "report of 
contact" (VA Form 119), dated in June 2005, states that the 
Veteran's physician did not require him to drink Ensure.  
Accordingly, this claimed expense is not considered a medical 
expense, and it is denied.  Id.  

Finally, with regard to the claimed $272.16 for "assorted 
clothing," this is a reference to four claimed expenses of  
$85.97 (for "pullup pants handicap") (made to Sears), 
$25.98 (for "socks shoes handicap") (made to Dillards), 
$96.34 (for "socks shoes handicap") (made to Dillards), and 
63.87 (for "socks shoes guardshoe night time") (made to 
Dillards).  An associated receipt from Sears, dated in April 
2004, indicate that the Veteran bought two shirts, and 
between one and three pairs of pants (the descriptions are 
unclear as to the items purchased).  Associated receipts from 
Dillards indicate that the Veteran purchased two pairs of 
socks, and two pairs of shoes.  The RO disallowed a somewhat 
similar claim in 2003 (for shoes), and even when considering 
the Veteran's medical conditions, and the possibility that 
the Veteran must purchase clothing that is designed 
specifically for the disabled, the Board is unaware of any 
authority for considering such clothing expenses as medical 
expenses under the applicable regulation.  Here, there is no 
evidence to show that any of these items were corrective in 
nature, or that they were otherwise required for health 
maintenance.  Accordingly, this claimed expense is not 
considered a medical expense, and is denied.  Id.  

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
the VCAA does not apply to all types of claims.  For example, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.  

In addition, the applicable law requires that when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d).  The individual must also be notified of 
his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt. 38 C.F.R. § 1.911(b), 
(c).  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This 
information was provided to the appellant in notices dated in 
June and September of 2005, a September 2005 waiver decision, 
the October 2006 Statements of the Case, and the December 
2008 Supplemental Statement of the Case.  The Board further 
notes that all evidence necessary to fairly evaluate the 
claim has been obtained.  The correspondence between the 
Veteran and the RO is discussed above.  Thus, there has been 
adequate notification and development under the relevant law.


ORDER

The expense of $2,073.35 for "control environment" is a 
medical expense; it must be excluded in determining the 
Veteran's countable annual income for improved pension 
purposes in 2004.  

The expenses of $161.95 for "repair of door," $392.76 for 
"alarm system," $272.16 for "assorted clothing," and 
$1,080 for "food on wheels," are not medical expenses; the 
claim that they must be excluded in determining the Veteran's 
countable annual income for improved pension purposes in 2004 
is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


